Case 6:20-cv-00234-GKS-EJK Document 26 Filed 02/18/21 Page 1 of 2 PagelD 1107

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

TRACY MICHELLE BOMBKA,
Plaintiff,
Vv. Case No: 6:20-cv-234-GKS-EJK

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER
THIS CAUSE comes before the Court for consideration on Tracy Michelle

Bombka’s (Plaintiff) appeal from a final decision of the Commissioner of the Social
Security Administration (the Commissioner) denying her application for disability
insurance benefits (DIB) and supplemental social security income (SSI) after
proceedings before an Administrative Law Judge (ALJ).! The parties filed a Joint
Memorandum in Support of their differing positions (Doc. 24).

On January 29, 2021, the United States Magistrate Judge issued a Report and

Recommendation (the Report and Recommendation) recommending that the ALJ’s

 

' The Commissioner filed a certified copy of the record before the Social Security
Administration. (See Doc. 18.)
Case 6:20-cv-00234-GKS-EJK Document 26 Filed 02/18/21 Page 2 of 2 PagelD 1108

decision be affirmed (Doc. 25). Plaintiff has not filed any objections to the Report
and Recommendation.

The ALJ’s findings are supported by substantial evidence, and the ALJ
applied the proper legal analysis to Plaintiff's disability claims. After de novo
review of the unobjected to Report and Recommendation (Doc. 25), it is hereby
ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Embry J. Kidd’s Report and
Recommendation (Doc. 25) is APPROVED and ADOPTED and is made part of
this Order for all purposes, including appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under
sentence four of 42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER

JUDGMENT accordingly and CLOSE the case.

DONE AND ORDERED at Orlando, Florida, this / / day of February,

 

2021.
TED SUA SHARP
SENIOR uNITh D STATES DISTRICT JUDGE
Copies to:

Counsel of Record
Unrepresented Parties
